F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JUL 7 1999
                                 TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                               Clerk


 WAYNE M. PARKER,

               Petitioner-Appellant,
                                                         No. 98-3353
 v.
                                                  (D.C. 98-CV-3325-RDR)
 MICHAEL A. LANSING,                                (District of Kansas)

               Respondent-Appellee.



                            ORDER AND JUDGMENT          *




Before SEYMOUR , Chief Judge, BALDOCK , and HENRY , Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App.P.34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Petitioner Wayne M. Parker is an inmate in the United States Disciplinary

Barracks, Fort Leavenworth, Kansas. He has filed a petition for habeas corpus

       *
             This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
pursuant to 28 U.S.C. § 2241, challenging the legality of his incarceration. As the

district court correctly determined, however, Mr. Parker’s petition reveals that his

direct appeal is pending before the United States Army Court of Criminal

Appeals. See Rec. doc. 1, at 3. “Petitioner must exhaust his military remedies

before filing a civil habeas petition.”   Lundy v. Zelez , 908 F.2d 593, 594 (10th

Cir. 1990). Therefore, we AFFIRM the district court’s dismissal of Mr. Parker’s

petition for habeas corpus without prejudice.



                                                Entered for the Court,



                                                Robert H. Henry
                                                Circuit Judge




                                            2